NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adele Critchley on January 29, 2021.
The application has been amended as follows: 
Amend claim 1, line 4 as follows and ALLOW: 
“acceptable salt thereof and ezetimibe, wherein said (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid or said pharmaceutically acceptable salt thereof and said ezetimibe are administered to the human patient at the same time or one to three times per day separately at intervals.” 
	Cancel claim 2.
	Rejoin claims 4-8, amend to depend from claim 1, and ALLOW.
	ALLOW claim 9.
claims 10-12.
Reasons for Allowance
The claimed invention is drawn to a method of treating dyslipidemia in a human patient in need thereof, comprising administering (at the same time or one to three times per day separately at intervals) (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (which is a known PPAR-α activating compound as taught by Yamazaki et al (CA 2 535 749 - provided in Applicant’s IDS submitted 2/11/2019; of record)) and ezetimibe.  
The closest prior art is Moon et al (Drugs of Today, 43:35-45, 2007 – provided in Applicant’s IDS submitted 2/11/2019; of record) which teaches related compositions comprising fenofibrate (also a PPAR-α activating compound) and ezetimibe for the treatment of dyslipidemias, in particular mixed dylipidemia.  Based on the foregoing, it would have been obvious to formulate compositions of Moon et al comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid in place of fenofibrate for the treatment of dyslipidemia in patients in need thereof.  The simple substitution of one known PPAR-α activating compound useful in the treatment of dyslipidemia for another known PPAR-α activating compound useful in the treatment of dyslipidemia is prima facie obvious.
However, as demonstrated by Applicant, the instantly claimed combination provides unexpected results when compared to the prior art composition comprising fenofibrate and ezetimibe.  In particular, the instantly claimed combination unexpectedly results in a synergistic increase in HDL-C levels which is not demonstrated by administration of fenofibrate and ezetimibe
Since, as amended, the claims are considered to be drafted commensurate in scope with the unexpected results, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611